Exhibit 10.5

March 25, 2016

Sent Via Email

 

Rick Bierly

 

 

Re: Separation Agreement

 

Dear Rick:

 

This letter sets forth the terms of the separation agreement (the “Agreement”)
between you and Medivation, Inc. (the “Company”) regarding your employment
transition.  

1.Separation Date; Final Pay.  As discussed, your last day of employment and
your employment termination date will be July 15, 2016, (the “Separation
Date”).  On the Separation Date or within the timing required by law, the
Company shall pay you all accrued salary earned by you through the Separation
Date, less standard payroll deductions and withholdings.  You are entitled to
this payment by law and will receive it regardless of whether or not you sign
this Agreement.  As you know, due to your level in the Company, you did not
accrue vacation or other Paid Time Off (“PTO”) and instead were permitted to
take time off, with pay, within your discretion; thus, no payment for accrued or
unused vacation or PTO is owed or will be provided.  

2.Severance Benefits.  If:  (i) you sign, date and return this Agreement to the
Company, and you do not subsequently revoke it; (ii) you comply with all of your
obligations to the Company as set forth herein; and (iii) on or within 21 days
after the Separation Date, you sign, return, and do not revoke the Separation
Date Release set forth as Exhibit A hereto (the “Separation Date Release”); then
the Company will provide you with the following severance benefits (the
“Severance Benefits”):

(a)Cash Severance Payment. Subject to standard payroll deductions and
withholdings, the Company will pay you a single lump sum severance amount equal
to $437,180.  This amount is the sum of: (i) $280,758, which is seven (7) months
of your Base Salary; and (ii) $156,422, which is equal to a pro-rata share of
your 2016 annual target bonus from January 1 through July 15, 2016,
(collectively, the “Severance Amount”).  Such lump sum payment shall be made in
the first payroll cycle following the Effective Date of the Separation Date
Release (as set forth therein).    

(b)Health Insurance.   To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date.   Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.  You will be provided with

--------------------------------------------------------------------------------

a separate notice describing your rights and obligations under COBRA laws on or
after the Separation Date.  As an additional Severance Benefit, if you timely
elect continued group health insurance coverage under COBRA, the Company will
reimburse your COBRA premium payments sufficient to continue your group coverage
at its current level including costs of dependent coverage, if applicable,
through the earlier of either of the following provided that you remain eligible
for COBRA coverage (such applicable time period, the “COBRA Payment Period”):
(i) February 28, 2017 or (ii) the date that you become eligible for group health
insurance coverage through a new employer. You must promptly notify Maya Thaw,
in Benefits Administration in writing if you become eligible for group health
insurance coverage through a new employer prior to February 28,
2017.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA payments without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall provide you with taxable
monthly payments in an amount equal to the premium amount for the first month of
your COBRA coverage, and such monthly installments shall be made through the
remainder of the COBRA Payment Period.

(c)Earlier Termination of Severance Benefits. As a condition of your receipt of
the Severance Benefits, you must continue to comply with your continuing
obligations to the Company, including but not limited to your full continued
compliance with this Agreement.  For example, in the event of any material
breach of this Agreement, the Company’s obligation to provide the Severance
Benefits immediately shall terminate and you will receive no further Severance
Benefits.

(d)Section 409A Compliance.  It is intended that the Severance Payments be
exempt from Section 409A of the Internal Revenue Code under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and will be implemented and
construed in accordance therewith to the greatest extent permitted under
applicable law.

3.Consulting Period.  You and the Company have agreed that the Company will
retain you as a consultant under the terms specified below. The consulting
relationship commences on the Separation Date and continues through September
15, 2016, unless terminated earlier as provided herein (the “Consulting
Period”). Your agreement to provide consulting services is in further
consideration of the benefits to be provided to you under this Agreement. There
is no separate compensation specifically attributable to your consulting
services.

(a)Consulting Services.   During the Consulting Period, you will use your best
efforts to provide consulting services, as may be requested by the Company, in
the areas of your experience and expertise, including but not limited to your
expertise in financial and investor matters (the “Consulting Services”).  You
will report to David Hung M.D, President and CEO (or his designee) during this
consultancy period.  You agree to exercise the highest degree of professionalism
and utilize your expertise and creative talents in performing these services.
You have agreed to make yourself available to provide the Consulting Services
for up to 20 hours per week for the first four weeks of the Consulting Period,
and 10 hours per week for the remainder of the Consulting Period, respectively,
from July 15, 2016 through September 15, 2016. During the Consulting Period, you
shall abide by the Company’s applicable policies and procedures.

--------------------------------------------------------------------------------

(b)Equity Awards.  Since your service as an employee and a consultant will be
continuous, your termination of employment will not constitute a termination of
service for purposes of the Company’s Amended and Restated 2004 Equity Incentive
Award Plan (the “Plan”).  Thus, vesting of your outstanding stock options and
other equity awards (including but not limited to Restricted Stock Unit awards)
(the “Equity Awards”) will not cease as of the Separation Date and will continue
for the duration of the Consulting Period. Your Equity Awards shall continue to
be governed by the Plan and all applicable grant notices and agreements.

(c)Independent Contractor Relationship.  During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date.  Except as expressly provided in this Agreement, you will not
be entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

(d)Limitations on Authority.  During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above.  You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company.  You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

(e)Proprietary Information and Inventions.  You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services.  Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company.  As set forth in your Proprietary Information and
Inventions Agreement with the Company, and subject to the limitations set forth
herein, you hereby assign to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
developed in the course of performing the Consulting Services.  You further
acknowledge and reaffirm your continuing obligations, both during the Consulting
Period and thereafter (as applicable), under the Proprietary Information and
Inventions Agreement entered into between you and the Company, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference.

(f)Other Work Activities.  Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company.  The Company will make arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not unreasonably interfere with other activities in which
you may engage.  In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, and obtain the Company’s
written consent before you obtain employment with, or perform competitive work
for, any business entity that is

--------------------------------------------------------------------------------

competitive with the Company, or engage in any other work activity, or
preparation for work activity, competitive with the Company.

(g)Termination of Consulting Period.  Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period if you
breach your obligations under this Agreement and, in such event, your continued
vesting of your Equity Awards shall cease immediately.  The Company also may
immediately terminate the Consulting Period upon written notice to you even if
you do not breach your obligations hereunder but, in such an event, vesting of
your Equity Awards shall accelerate such that you will receive any vesting which
would have occurred through September 15, 2016.    

4.No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested benefits you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account).  By way of example, you acknowledge that you have not earned and are
not owed any sales commissions and will not be granted any new equity awards or
earn any bonus or other compensation for 2016.  You acknowledge and agree that
this is an individual agreement with the Company for Severance Benefits and
therefore you shall not receive any benefits pursuant to Section 5 of the
Medivation, Inc. 2015 Employee Severance Plan.  You further agree that you shall
not be entitled to any additional compensation or benefits pursuant to your
Change of Control Severance Benefits Agreement (the “Severance Benefits
Agreement”); provided, however, that if a Change of Control (as defined therein)
is consummated prior to your Separation Date of July 15, 2016, then you shall
receive the Severance Benefits set forth in Section 4 of the Severance Benefits
Agreement (and pursuant to the terms of that Agreement) in lieu of, and not in
addition to, any benefits set forth in this Agreement.    

5.Expense Reimbursement.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for such expenses pursuant to its regular business practice and policies.

6.Return of Company Property.  By no later than thirty (30) days after the close
of business on the Separation Date, you shall return to the Company all
non-public Company documents (and all copies thereof) and other property of the
Company in your possession or control, including, but not limited to, Company
files, notes, correspondence, memoranda, notebooks, drawings, records, reports,
lists, compilations of data, proposals, agreements, drafts, minutes, studies,
plans, forecasts, purchase orders, financial and operational information,
product and training information, research and development information, clinical
trial information, sales and marketing information, personnel and compensation
information, vendor information, promotional literature and instructions,
product specifications and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, PDAs, facsimile machines, and cellular telephones), credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential

--------------------------------------------------------------------------------

information of the Company (and all reproductions thereof in whole or in
part).  You agree that you will make a diligent search to locate any such
documents, property and information within the timeframe referenced above.  In
addition, if you have used any personally owned computer, server, e-mail system,
mobile phone, or portable electronic device (e.g., BlackBerry), (collectively,
“Personal Systems”) to receive, store, prepare or transmit any Company
confidential or proprietary data, materials or information, then by no later
than thirty (30) days after the Separation Date, you will provide the Company
with a computer-useable copy of all such information and then permanently delete
and expunge all such Company confidential or proprietary information from such
Personal Systems without retaining any copy or reproduction in any form and, if
the Company requests, will provide a written certificate to that effect.  Your
timely compliance with the provisions of this Section 6 is a condition of your
receipt of the Severance Benefits hereunder.

7.Proprietary Information Obligations.  You hereby acknowledge and agree to
comply with your continuing obligations with respect to protection of the
Company’s confidential and proprietary information pursuant to your
confidentiality agreement with the Company (attached hereto and incorporated
herein by reference).  

8.Nondisparagement.  You agree not to disparage or subvert, verbally or in
writing, the Company, its collaboration partners, and its and their current and
former officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided, however, that both you and the
Company must respond accurately and truthfully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation.  

9.No Voluntary Adverse Action; and Cooperation.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided, however, that you must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation.  In addition, you agree to cooperate fully
with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of your employment by the Company.  Such cooperation
includes, without limitation, making yourself available to the Company upon
reasonable notice, without subpoena, to provide complete, truthful and accurate
information in witness interviews, depositions, and trial testimony.  Subject to
the terms of the indemnity agreement between you and the Company, the Company
generally will reimburse you for reasonable out-of-pocket expenses you incur in
connection with any such cooperation (excluding forgone wages, salary, or other
compensation) and will make reasonable

--------------------------------------------------------------------------------

efforts to accommodate your scheduling needs.  In addition, you agree to execute
all documents (if any) necessary to carry out the terms of this Agreement.

10.Nonsolicitation of Employees, Contractors or Consultants. You agree, for one
(1) year after the Separation Date, not to solicit, induce, or attempt to
solicit or induce, any employees, independent contractors or consultants of the
Company to reduce or terminate his, her or its employment or other relationship
with the Company.

11.No Admissions.  Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

12.Release of Claims.  

(a)General Release.  In exchange for the Severance Benefits under this
Agreement, and except as otherwise set forth in this Agreement, you hereby
generally and completely release the Company, its parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and
Medical Leave Act (as amended) (“FMLA”), the California Family Rights Act (as
amended), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).  

(c)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant your indemnification agreement
with the Company; the charter, bylaws, or operating agreements of the Company;
or under applicable law; (ii) any rights or claims which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement.  In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding.  You

--------------------------------------------------------------------------------

hereby represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.

(d)ADEA Waiver.   You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (i) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so);
(iii) you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (iv) you have seven (7) days following
the date you sign this Agreement to revoke this Agreement (in a written
revocation delivered to me); and (v) this Agreement will not be effective until
the date upon which the revocation period has expired, which will be the eighth
day after you sign this Agreement provided that you do not revoke it (the
“Effective Date”).  

(e)Section 1542 Waiver.  In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows:  “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

13.Job Reference Inquiries.  The Company agrees to respond to job reference
inquiries consistent with its standard practice by providing your job title,
dates of employment, and salary amount (if you authorize disclosure of your
salary amount in advance).  You agree to direct prospective employers to the
Company’s Human Resources department for such references.

14.Representations.  You hereby represent and warrant that (a) you have been
paid all compensation owed and for all time worked, (b) you have received all
the leave and leave benefits and protections for which you are eligible pursuant
to FMLA, any applicable law or Company policy, and (c) you have not suffered any
on-the-job injury or illness for which you have not already filed a workers’
compensation claim.

15.Arbitration.

(a)Agreement to Arbitrate.  To ensure the rapid and economical resolution of
disputes that may arise under this Agreement, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your  employment from

--------------------------------------------------------------------------------

the Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in San Francisco, California by JAMS, Inc.
(“JAMS”) or its successors.  Both you and the Company acknowledge that by
agreeing to this arbitration procedure, you each waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.

(b)Governing Rules.  

(i)Any such arbitration proceeding will be governed by JAMS’ then applicable
rules and procedures for employment disputes, which can be found at
www.jamsadr.com/rules-employment-arbitration/, and which will be provided to you
upon request.  

(ii)In any such proceeding, the Arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  

(iii)You and the Company each shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law; provided, however, that in
no event shall the Arbitrator be empowered to hear or determine any class or
collective claim of any type.  This paragraph shall not apply to an action or
claim brought pursuant to the California Private Attorneys General Act of
2004.  

(iv)Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration pursuant to applicable law.

(c)Arbitration Fees.    The Company shall pay all filing fees in excess of those
which would be required if the dispute were decided in a court of law, and shall
pay the arbitrator’s fees and any other fees or costs unique to arbitration.  

16.Miscellaneous.  This Agreement and any documents incorporated herein by
reference constitutes the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to its subject matter.  It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations.  This Agreement may not be modified or
amended except in a written agreement signed by both you and a duly authorized
officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, and their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be deemed
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties, insofar as possible under applicable law.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or

--------------------------------------------------------------------------------

rights hereunder.  This Agreement shall be deemed to have been entered into, and
shall be construed and enforced, in accordance with the laws of the State of
California without regard to conflicts of law principles.  This Agreement may be
executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign below on the Separation
Date, and return it to me.  If you do not sign and return it to the Company
within the aforementioned timeframe, the Company’s offer to enter into this
Agreement and provide the Severance Benefits will expire.  

We wish you the best in your future endeavors.  

Sincerely,

Medivation, Inc.

 

By:

/s/ Sandy Cooper

 

Sandy Cooper

 

Senior Vice President, Human Resources

 

Understood and Agreed:

 

/s/ Rick Bierly

 

3/27/16

Rick Bierly

 

Date

 

--------------------------------------------------------------------------------

EXHIBIT A

Separation Date Release

(To be signed on or within 21 days after the Separation Date)

 

 

In exchange for the Severance Benefits under this Agreement, and except as
otherwise set forth in this Agreement, I hereby generally and completely release
the Company, its parent and subsidiary entities, and its and their current and
former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date I sign this Agreement (collectively, the “Released Claims”).  

The Released Claims include, but are not limited to:  (i) all claims arising out
of or in any way related to my employment with the Company, or the termination
of that employment; (ii) all claims related to my compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the federal Family and Medical Leave Act (as
amended) (“FMLA”), the California Family Rights Act (as amended), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).  

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (i) any rights or claims for indemnification I
may have pursuant to my indemnification agreement with the Company; the charter,
bylaws, or operating agreements of the Company; or under applicable law;
(ii) any rights or claims which are not waivable as a matter of law; and (iii)
any claims for breach of this Agreement.  In addition, nothing in this Agreement
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, the
California Department of Fair Employment and Housing, or any other government
agency, except that I acknowledge and agree that I am hereby waiving your right
to any monetary benefits in connection with any such claim, charge or
proceeding.  I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I have under the ADEA, and that the consideration given for the waiver
and release I have given in this Agreement is in addition to anything of value
to which I was already entitled.  I further acknowledge that I have been
advised, as required by the ADEA, that:  (i) my waiver and release does not
apply to any rights or claims that arise after the date I sign this Agreement;
(ii) I should consult with an attorney prior to signing this Agreement (although
I may choose voluntarily not

--------------------------------------------------------------------------------

to do so); (iii) I have twenty-one (21) days to consider this Agreement
(although I may choose voluntarily to sign it sooner); (iv) I have seven (7)
days following the date I sign this Agreement to revoke this Agreement (in a
written revocation); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
you sign this Agreement provided that I do not revoke it (the “Effective
Date”).  

In giving the releases set forth in this Agreement, which include claims which
may be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code which reads as follows:  “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”  I hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

I hereby represent and warrant that: (i) I have been paid all compensation owed
and for all time worked; (ii) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, any applicable law or
Company policy; and (iii) I have not suffered any on-the-job injury or illness
for which I have not already filed a workers’ compensation claim.

Understood and Agreed:

 

Rick Bierly

 

Date

 